Case 2:21-cv-00020-LGW-BWC Document 30 Filed 05/21/21 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                       BRUNSWICK DIVISION

 WANDA COOPER, in her individual                 §
 capacity and as administrator of the            §
 estate of the decedent, Ahmaud Arbery,          §
                                                 §
              Plaintiff,                         §
 v.                                              §   CIVIL ACTION NO.
                                                 §   2:21-CV-00020-LGW-BWC
                                                 §
 TRAVIS McMICHAEL, GREGORY                       §
 McMICHAEL, WILLIAM BRYAN,                       §
 POLICE OFFICER ROBERT RASH,                     §
 POLICE OFFICER JOHN POWELL,                     §
 JOHN DOE POLICE OFFICIALS 1-10,                 §
 GLYNN COUNTY, JACKIE JOHNSON,                   §
 and GEORGE BARNHILL,                            §
                                                 §
              Defendants.                        §

    DEFENDANT GEORGE BARNHILL’S CONSENT MOTION FOR AN
   EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

       COMES NOW, Defendant George Barnhill, by and through undersigned

 counsel, and files this Consent Motion for an Extension of Time for Defendant

 Barnhill to Respond to Plaintiff’s Complaint, as set forth below. Plaintiff Wanda

 Cooper consents to the filing of this Motion.

       Defendant, in good faith, seeks an extension of time to file its answer or

 responsive pleading to Plaintiff’s Complaint. In order to prepare a response to

 Plaintiff’s Complaint, Defendant requests that its deadline for responding to

 Plaintiff’s Complaint be extended for the period of time permitted to other

                                          1
Case 2:21-cv-00020-LGW-BWC Document 30 Filed 05/21/21 Page 2 of 3



 Defendants who waived service of summons under Rule 4 of the Federal Rules of

 Civil Procedure. According to the Court’s docket the other Defendants’ responsive

 pleading is due on July 10, 2021. [See Docs. 20, 21, 22]. Thus, Defendant Barnhill

 requests the same period of time; that his responsive pleading be due on July 10,

 2021.

         Defendant’s counsel has contacted Plaintiff’s counsel regarding the requested

 extension. Plaintiff is unopposed to this requested extension for the deadline of

 Defendant’s responsive pleading until July 10, 2021.

         This case is not currently on any pre-trial calendar and discovery has not yet

 commenced. Therefore, the granting of this extension will not require the

 rescheduling of any timing orders or published calendar.

         This 21st day of May, 2021.
                                         APPELBAUM HENEFELD GREEN, P.C.
                                         /s/ Noah Green
                                         Noah Green
                                         Georgia Bar No. 468138
                                         Attorney for Defendant Barnhill
 9 Lenox Pointe NE, Suite B
 Atlanta, Georgia 30324
 (404) 841-1275
 ng@aps-law.com




                                            2
Case 2:21-cv-00020-LGW-BWC Document 30 Filed 05/21/21 Page 3 of 3



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                          BRUNSWICK DIVISION

 WANDA COOPER, in her individual                      §
 capacity and as administrator of the                 §
 estate of the decedent, Ahmaud Arbery,               §
                                                      §
                Plaintiff,                            §
 v.                                                   §       CIVIL ACTION NO.
                                                      §       2:21-CV-00020-LGW-BWC
                                                      §
 TRAVIS McMICHAEL, GREGORY                            §
 McMICHAEL, WILLIAM BRYAN,                            §
 POLICE OFFICER ROBERT RASH,                          §
 POLICE OFFICER JOHN POWELL,                          §
 JOHN DOE POLICE OFFICIALS 1-10,                      §
 GLYNN COUNTY, JACKIE JOHNSON,                        §
 and GEORGE BARNHILL,                                 §
                                                      §
                Defendants.                           §

                                  CERTIFICATE OF SERVICE

        This is to certify that I have this day served all counsel of record with a copy of Defendant

 Barnhill’s Consent Motion for an Extension of Time to Respond to Plaintiff’s Complaint by

 filing same with the Clerk of Court using the CM/ECF system which will send notification of

 such filing to all counsel of record.

        This 21st day of May, 2021.
                                               APPELBAUM HENEFELD GREEN, P.C.
                                               /s/ Noah Green
                                               Noah Green
                                               Georgia Bar No. 468138
                                               Attorney for Defendant
 9 Lenox Pointe NE, Suite B
 Atlanta, Georgia 30324
 (404) 841-1275
 ng@aps-law.com


                                                 3
